Citation Nr: 1538378	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for left ankle disability.

3. Entitlement to service connection for high blood pressure

4. Entitlement to service connection for diabetes mellitus.

5. Entitlement to service connection for spot on liver.

6. Entitlement to service connection for residuals of injuries to the spleen.

7. Entitlement to service connection for chronic headaches.

8. Entitlement to service connection for a chronic lung disorder.

9. Entitlement to service connection for bilateral lower extremity cold injury residuals.

10. Entitlement to service connection for chronic nose bleeds.

11. Entitlement to service connection for a stomach disorder, to include stomach cancer and residuals of traumatic injury.

12. Entitlement to service connection for broken jaw and teeth.

13. Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression and anxiety.

14. Entitlement to service connection for residuals of injuries to the ribs.

15. Entitlement to service connection for nerve damage to the left leg.

16. Entitlement to service connection for residuals of a head injury, to include nerve damage to the left side of face.

17. Entitlement to service connection for a prostate disorder.

18. Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1960 and from December 1961 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, June 2010, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal was certified to the Board by the RO in Waco, Texas.

In February 2010, the Veteran and his spouse testified at a February 2012 Decision Review Officer (DRO) hearing.  In July 2015, the Veteran and his spouse testified at a Board video conference hearing before the undersigned.  The DRO Hearing transcript (Tr.) and Board Hearing Tr. have been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for chronic headaches, chronic lung disorder, bilateral lower extremity cold injury residuals, chronic nosebleeds, a stomach disorder, broken jaw and teeth, PTSD with depression and anxiety, residuals of injuries to the ribs, nerve damage to the left leg, residuals of a head injury, a prostate disorder, and a kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran currently has tinnitus, and evidence indicates that it was as likely as not a result of service or etiologically related to in-service noise exposure.

2.  The evidence clearly and unmistakably shows that the Veteran's left ankle disability preexisted his service, but it does not show by the clear and unmistakable standard that it was not aggravtated by service; the evidence also shows that the Veteran had a chronic left ankle disability in service and that he has had continued pain and problems with the ankle after service.  

3.  Hypertension was not present during the Veteran's periods of service from July 1957 to June 1960 and from December 1961 to August 1962, nor did it manifest within one year after completion of service.  There is no competent medical evidence showing that the current hypertension condition is related to military service.

4.  There is no medical evidence showing that the Veteran had a diagnosis of diabetes mellitus during his periods of service from July 1957 to June 1960 and from December 1961 to August 1962, nor did it manifest within one year after completion of that period of service.  There is no competent medical evidence showing that diabetes mellitus is related to military service.

5.  There is no competent evidence showing that the Veteran has a current disability of the liver.

6.  There is no competent evidence showing that the Veteran has a current diagnosis of a disability of the spleen.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a preexisting left ankle disability are met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

3.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

4.  The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

5.  The criteria for establishing service connection for a spot on the liver have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

6.  The criteria for establishing service connection for residuals of injuries to the spleen have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims.  

Inasmuch as the determination below constitutes a full grant regarding the issues of tinnitus and left ankle, the Board need not address whether VA has satisfied its duties to notify and assist, as any error in notice or assistance is rendered harmless by the full grant of benefits sought on appeal.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify pertaining to the issues being decided herein, the Veteran was sent comprehensive VCAA letters in July 2009, May 2010, June 2010, and August 2010 prior to the issuance of the March 2010, June 2010, and September 2010 rating decisions.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The Board notes that while the Veteran's personnel records and service treatment records from 1960 to 1962 have been associated with the claims file, some of the Veteran's service treatment records, including his 1957 entrance examination and records from 1958 and 1959, have not been found.  An August 2009 response to a Personal Information Exchange System (PIES) request reported that all available requested records for both of the Veteran's periods of service had been mailed to the RO.  The Veteran was notified of the records used in evaluation of his claims in the March 2010, June 2010, and September 2010 rating decisions.  VA has a heightened duty to assist the Veteran in developing his claims when service treatment records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

VA has also undertaken extensive and reasonable efforts to attempt to obtain all relevant, identified post-service medical records, and has considered the numerous lay statements of the Veteran and the testimony from his February 2012 DRO hearing and July 2015 Board hearing.  In addition to the documentary evidence, the Veteran's testimonial statements have been transcribed and included in the record.  At the February 2012 and July 2015 hearings, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board notes that the Veteran has not been afforded a VA examination with regard to the claims of entitlement to service connection for high blood pressure, diabetes mellitus, spot on liver, or residuals of injuries to the spleen.  However, VA does not dispute the Veteran's assertion that he has current diagnoses of diabetes mellitus and hypertension, but rather, finds that there is not evidence that indicates any disease or injury in service or that these disabilities are related to service.  Regarding the claims of entitlement to service connection for a spot on the liver and residuals of injuries to the spleen, the Veteran has provided no competent evidence that he has a current disability related to either of these claims, and the record is entirely silent for any evidence of an injury in service or a current disability related to the claims.  The Board therefore finds that with regards to these disabilities, the requisite elements of McLendon v. Nicholson have not been met, and VA's duty to provide a VA examination has not been triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that a VA examination/ opinion is not required for these issues.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time without prejudice to the Veteran.


II. Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board also considers presumptions where applicable.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension or diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hypertension, diabetes mellitus, and other organic diseases of the nervous system, which may include tinnitus, where there is evidence of acoustic trauma, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the claims for these disorders.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.  

Under the applicable laws and regulations, a veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  "Only conditions that are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b).

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. As further explained in Horn v. Shinseki: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant. In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 

25 Vet. App. 231, 235 (2012) (emphasis added). 

"The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096). This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235. The burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.  

If a veteran is presumed sound at service entrance and the Secretary is unable to rebut the presumption, a disease or injury that manifested in service is deemed incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48   (2012) (noting that such a finding establishes the second element of service connection).  However, even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or by a finding that the injury or disease was actually incurred in service), a veteran must nonetheless establish by a preponderance of the evidence that a current disability is related to the in-service injury or disease.  Gilbert, 26 Vet. App. at 48 (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.")).

The requirement of having a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

III. Tinnitus

The Veteran contends that he has tinnitus, which had its onset during his active duty service.  The Veteran testified that his tinnitus first started when he was working as a combat engineer without hearing protection around a lot of explosives in service.  Board Hearing Tr. 8-9.  The Veteran has submitted statements describing how he worked with demolition explosives, including blowing up rocks.  

The Veteran's DD Form 214 confirms that he worked as a combat engineer, and the related civilian occupation is noted to be blaster and powderman.

VA treatment records show that in December 2008, the Veteran complained of hearing constant wind blowing, motor running noise, or bells ringing.  At a December 2008 examination, he reported that he would blow up rocks in a quarry in service, and that he has heard buzzing in his ears ever since.  In February 2009, he reported that he had been a blaster powder man in service, tasked with blowing up rocks in a quarry, and that he has had buzzing tinnitus ever since.

At a December 2009 VA audiological examination, the Veteran reported exposure to explosions without hearing protection in service.  The examiner stated that tinnitus was less likely as not a result of noise exposure during military service, but she did not provide any explanation for her finding.  The diagnosis was tinnitus, bilaterally.

As the evidence demonstrates that the Veteran currently has tinnitus and has had exposure to acoustic trauma in service consistent with his places and circumstances of his service, the remaining element is nexus, which is addressed next.

The Board notes that when assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  
See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The Board finds that the December 2009 examiner failed to provide any explanation for the rationale or to adequately take into consideration the Veteran's credible statements regarding his significant acoustic trauma in service.  Thus the Board finds that the December 2009 opinion is of minimal probative value.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

The Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure, and a layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of his statements and his service records which confirm his assertions regarding working in demolitions in service.  Therefore, the Board finds that the Veteran had acoustic trauma in service and has had a continuity of symptomatology, manifested by continuous tinnitus, since service.  See Fagan, 
573 F.3d at 1287); Charles, 16 Vet. App. at 374; see also Jandreau, 492 F.3d at 1377.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Left Ankle Disability

The Veteran testified that his left ankle condition, which preexisted service, was aggravated during service due to runs and marches from basic training and paratrooper training.  Board Hearing Tr. 6.  He stated in service he was treated for his left ankle in Germany, at Fort Campbell, and at Fort Hood, and that today it continues to slip out of place when taking a "bad step."  Id. at 7.  He stated that he had to stop paratrooper training because of his left ankle injury.  Id. at 20.

The Veteran's VA treatment records show occasional complaints and treatment related to current left ankle instability.  In December 2009, he was treated for left ankle problems causing loss of balance, and he reported that the pain had become more severe than previously.  X-rays showed come calcification within the distal interosseous ligament and moderate plantar calcaneal spur.  A May 2010 MRI showed flexos hallucis longus tenosynovitis, mild underlying degenerative changes, and no facture or dislocation.  In February 2012, he reported a history of a poorly healed fracture and was issued an ankle brace.  The Board therefore finds that the VA treatment records establish that the Veteran has a current left ankle disability.

The report of the Veteran's December 1961 clinical examination upon entrance into his second period of service reflects a normal examination of the feet and lower extremities.  The corresponding report of medical history from December 1961 notes "Fracture of left ankle 15 years ago and pain in area with walking."  At his Report of Medical History, the Veteran indicated "soreness [and] swelling in left ankle due to broken bone."  As the circumstances surrounding the Veteran's left ankle were not contained in the clinical examination report, the left ankle condition was not noted upon entrance into service.  38 C.F.R. § 3.304(b).

Although the Veteran's initial 1957 entrance examination is not of record, the June 1960 separation examination is of record and it reflects a normal clinical examination of the feet and lower extremities.  Based on the above, the Board finds that the evidence within the service treatment records clearly and unmistakably establishes that the Veteran had a left ankle disability that preexisted his military service.  These records clearly note that the Veteran had suffered a left ankle injury in childhood, and this is supported by the Veteran's current credible testimony.

A January 1962 X-ray of the left ankle found that a "well healed fracture is noted in the distal third of the fibula.  Calcification of the interosseous membrane is noted.  Impression: Healed old fracture of the left fibula."

In January 1962, the Veteran reported pain and weakness in his left leg, and in February 1962 he complained of arthritic pain the left ankle.  In June 1962, he was treated for "Painful feet."  On the Veteran's June 1962 Report of Medical History for his separation examination, he reported that "left ankle swells and pain after very little walking.  Has been further aggravated since I have been on duty."

The Veteran was afforded a VA examination in January 2013.  The examiner diagnosed the Veteran with left ankle fracture, healed with interosseus calcification.  The examiner stated that although there was evidence in the service treatment records of a preexisting history of a left ankle fracture, he stated that he could not establish aggravation, as the "complaint of pain would be an expected issue given the previous history of the fracture."  He stated that it was therefore his opinion that a left ankle condition was not directly related to military service nor was it aggravated due to military service.

The Veteran is competent to report certain types of in-service injuries and symptoms which are capable of lay observation.  Layno, 6 Vet. App. at 469.  At the time of his June 1962 separation examination, the Veteran reported that his ankle symptoms now manifested by pain and swelling after very little walking and that this was an aggravation of the symptoms he experienced prior to service.  The Board finds this to be evidence of a worsening of the condition to that which had preexisted service, and it fails to find any evidence that would clearly and unmistakably establish that aggravation did not occur.  See Vanerson v. West, 
12 Vet. App. 254, 258 (1999) ("The word 'unmistakable' means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.").  In other words, VA cannot show by clear and unmistakable evidence that the Veteran's left ankle condition was not aggravated by service.  As such, the second element of service connection has been established.  

Regarding nexus, there is competent medical evidence of record that supports his contention that the pain and swelling had worsened by the time of his separation from service in 1962.  The Board finds this evidence of probative of chronicity in service.  The Veteran also testified that has had left ankle pain since service.  38 C.F.R. § 3.303(b).  With resolution of doubt in favor of the Veteran, the Board finds that a link to service has been established and service connection for a left ankle disability is warranted.

V. High Blood Pressure

The Veteran contends that he is entitled to service connection for high blood pressure which had its onset during his active duty service.  The Veteran testified that he was told in service that he had high blood pressure, and that he has had high blood pressure ever since.  Board Hearing Tr. 11.  He stated at the Board hearing that he was prescribed oral medication for hypertension while still in service.  Id.

The Veteran stated at the February 2010 DRO hearing that he started taking medication for hypertension in the mid to late 1990s.  DRO Hearing Tr. 32.

The Veteran submitted a statement in January 2011 indicating that he believed his high blood pressure began while in basic training at Fort Carson, Colorado.  He stated that he was given blood pressure medication in July 1957 and that in his second eight weeks of training, his blood pressure became extremely high.  He was eventually hospitalized for 9 days due to headaches and fever caused by high blood pressure.

Hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater; and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 
90 mm.  For VA purposes, a diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015); Gill v. Shinseki, 26 Vet. App. 386, 390 (2013) (holding that "the specified number of readings [in § 4.104, DC 7101, Note 1] applies only to the confirmation of the existence of hypertension, as opposed to the level of hypertension necessary for a particular disability rating").

The Veteran's service treatment records do not contain any diagnoses or treatment for hypertension.  The Veteran's service treatment records show blood pressure readings of 115/70 in June 1960, 136/84 in December 1961, and 136/86 in June 1962.

The Veteran's VA and private treatment records show a current diagnosis of uncontrolled hypertension.  A February 2007 private examination notes that hypertension had been diagnosed 2 years earlier.  The evidence of record clearly establishes that the Veteran has a current diagnosis of hypertension. 

The remaining elements necessary for establish service connection for high blood pressure is whether the Veteran had an in-service incurrence of a disease or injury and whether the current diagnosis is related to service.  Unfortunately, after reviewing all of the evidence of record, the Board finds that both the in-service injury requirement and the "nexus" requirement have not been satisfied.  
See Shedden, 381 F.3d at 1167.

The Veteran has failed to provide any evidence of a nexus between his hypertension and an in-service injury or that hypertension had its onset during his active duty service between 1957 and 1962 or within one year of finishing that service.  There is, therefore, currently no basis that would allow for a grant of service connection for hypertension.

The only evidence in favor of the claim consists of the lay statements by the Veteran that he believes his hypertension had its onset while he was in the service.  The Board acknowledges that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  While the Veteran may be competent to report symptoms of a disorder, he is not competent to provide a medical nexus opinion regarding the etiology of his hypertension or to determine a diagnosis of hypertension, as these are matters within the province of trained medical professionals.  As the Veteran has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau, 492 F.3d at 1376-77; Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions in this regard have no probative value.

The Veteran's assertions that he was told that his blood pressure was high in service and that he was given oral medication for high blood pressure in service are furthermore found to be not credible.  The Veteran has not supplied or identified that there exists any other evidence supporting his assertion that he was found to have high blood pressure any earlier than 2005.  To the contrary, the Veteran's physician noted in a February 2007 private examination that hypertension had been diagnosed 2 years earlier, and the Veteran himself testified in February 2010 that he only started taking medication for hypertension in the 1990s. 

The Veteran's available service treatment records also include blood pressure readings taken prior to separation, and they do not show readings of sufficient severity to warrant a diagnosis of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints or treatment during service.  Instead, the Board is relying on normal in-service examination findings, including several normal in-service blood pressure readings, including readings taken at both June 1960 separation examination and June 1962 separation examination.   

There is no evidence that the Veteran was diagnosed with hypertension by a trained medical professional until 2005, which is over 40 years after the end of his qualifying periods of service.  The passage of so many years between discharge from active service and the medical documentation of a claim of disability is a factor that weighs against a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

As there is no evidence indicating that the Veteran's hypertension had its onset during his active duty or that it manifested to a compensable degree within one year of his June 1960 or August 1962 separations from service January 1984, the preponderance of the evidence is against the claim for service connection for hypertension.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant claim.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

VI. Diabetes Mellitus

The Veteran argues that his diabetes mellitus had its first early manifestations in service, and therefore entitlement to service connection is warranted.  The Veteran stated at his Board hearing that he "gained quite a bit of weight" in service due to working as a truck driver and that this was when he was first diagnosed with diabetes.  Board Hearing Tr. 12.  The Veteran's representative then clarified that the Veteran was "sort of pre-diabetic in service" and that it then "manifested after [he] got out."  Id.  The Veteran stated that he was diagnosed with diabetes in the 1970s.  Id.

At the February 2010 DRO hearing, the Veteran testified that he was diagnosed with diabetes in either 2001 or in the mid-1990s.  DRO Hearing Tr. 32.  His representative argued that the Veteran's blood sugar levels had always been "a little high" and were aggravated by service, causing "full-blown diabetes."  Id. at 33.

The Veteran's VA and private treatment records show a current diagnosis of diabetes mellitus.  A February 2007 private examination notes that diabetes type 2 had been diagnosed 2 years earlier.  As such, the first element of service connection has been established.

The Veteran's service treatment records are silent for any complaints or treatment related to diabetes mellitus or high blood sugar.

In light of the evidence of record discussed above, there is no evidence indicating a nexus between the Veteran's diabetes mellitus and his active duty service.  

While the Veteran, as a lay person, may be competent to report the symptoms of his disorder, he is not competent to provide a medical diagnosis or an opinion on the etiology of diabetes mellitus, as those are matters within the province of trained medical professionals.  See Layno, 6 Vet. App. at 470; Jones, 7 Vet. App. at 137-38.  As was discussed above, the Veteran has not been shown to be other than a layperson without the appropriate medical training and expertise, and he is not competent to render a probative opinion on a medical matter.  See Jandreau, 
492 F.3d at 1376-77.  Hence, his lay assertions that he had diabetes mellitus while in the service have no probative value.  Further, it was clarified at the Board hearing that he may have been pre-diabetic in service and not diagnosed with the disease.

Although the Veteran is competent to report that he was told that he had high blood sugar in service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. 465.  In making this determination, the Board does not find the Veteran's statements that he was found to have high blood sugar in service to be credible.  As noted above, the Veteran's service treatment records are entirely negative for any symptomatology or diagnosis related to diabetes.  There is no objective evidence of a diagnosis of diabetes mellitus by a trained medical professional until the February 2007 examination that noted it was diagnosed two years earlier.  Additionally, the Veteran has been inconsistent regarding when he was actually diagnosed with diabetes, and he testified that he was not diagnosed with diabetes mellitus until the mid-1990s or 2001.  The Board finds the service treatment and post-military medical records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his diabetes mellitus disorder.  Jandreau, 492 F.3d at 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted[.]").

The Board also reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment relating to diabetes mellitus.  The Board has again considered the decision in Buchanan, 451 F.3d 1331, but notes that the absence of any record of high blood sugar or a diagnosis of diabetes mellitus on the Veteran's June 1960 separation examination and June 1962 separation examination supports the conclusion that such symptoms were not present at that time.  See June 1960 report of medica examination (noting negative sugar after urinalysis); December 1961 report of medical examination (same); June 1962 report of medical examination (same); see also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  

The Veteran has not provided VA with any corroborating medical records or competent medical evidence that he had symptoms of diabetes mellitus at the time of his service, or within the one year period allowing for a presumption of in-service occurrence.  See 38 C.F.R. §§ 3.307, 3.309; see also Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The only contention that the claimed disorder had its onset during active service comes from the Veteran's own assertions, which are not found to be competent medical opinions on diagnosis or etiology (see Jandreau, 492 F.3d at 1377), and even he has not asserted that his diabetes mellitus actually began during service, but only that he had high blood sugar in service.  Even if this were to be shown to be the case, a laboratory finding of high blood sugar does not indicate a diagnosis of diabetes mellitus, and thus even if credible, the Veteran's assertions would not be sufficient to find that diabetes mellitus had its onset during or was otherwise related to service.

As discussed above, the Board finds that the Veteran's assertions are not credible in view of the medical evidence of record.  None of the records associated with the claims file relates the Veteran's diabetes mellitus to his military service or any incident therein.  Without evidence indicating that a disorder was incurred in or related to an event during service that is of greater or at least equal weight to evidence to the contrary, service connection is not warranted.

In reaching the conclusion above the Board has again considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.

VII. Spot on Liver

The Veteran has claimed entitlement to service connection for a spot on his liver.  The Veteran testified that he incurred a spot on his liver when he was "beaten up by paratroopers."  Board Hearing Tr. 5.

The Veteran's service treatment records show no indication of any liver disease, injury, or damage.  See June 1960 report of medica examination (noting negative albumin after urinalysis); December 1961 report of medical examination (same); June 1962 report of medical examination (same).

The Veteran's private treatment records show that in February, July, and October 2007, he was found to have a stable hypodense mass segment on the inferior aspect of the right lobe of the liver.  The Veteran's treatment records show no actual diagnoses of any disease or impairment related to the liver.

The Veteran was notified in July 2009 that information was needed for his claimed disabilities, including his "spot on liver" claim, and that medical evidence of diagnosis or treatment was needed, but the Veteran did not respond with any information or evidence concerning this claim.  The Veteran was also given an opportunity to explain his claim at the July 2015 Board hearing, at which he stated only that he believed he had a spot on his lived that doctors apparently at one point wanted to remove but now he was too old and that he believed it was related to his assault.  Id.

It is unclear to the Board whether the Veteran intended his claim of entitlement to service connection for a spot on the liver to refer to the 2007 findings of a stable hypodense mass segment on the inferior aspect of the right lobe of the liver.  A Veteran has an obligation to cooperate with VA in the development of his claim; the duty to assist is not a one-way street.  38 C.F.R. § 3.159; Woods v. Derwinski, 
1 Vet. App. 190 (1991).  With regards to this issue, the Veteran has been unwilling to further clarify his claim or provide any evidence directly relating to this claim.  

Furthermore, even if the Veteran did intend this claim to be for service connection for a stable hypodense mass on the liver, there is no medical evidence showing that this mass actually constitutes any disease or injury for which VA compensation benefits are payable.  

A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Regarding this claim, there is no evidence of record suggesting the Veteran's stable hypodense liver has caused any impairment of earning capacity or other disability for which service connection may be granted.  The Veteran has not indicated any other possible diagnosis to which his claim is referring, or asserted that he has any symptoms or diagnoses related to this condition.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a current disability for which service connection may be granted, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The only evidence indicating that the appellant may currently have a disability related to a spot on the liver lies within the lay statements of the Veteran himself.  To the extent that the appellant's assertions are advanced to establish a current diagnosis, such evidence provides no basis for allowance of the claim.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, but questions of medical diagnosis and causation of disabilities are not capable of lay observation or sensory perception and are within the province of medical professionals.  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter, and his lay assertions regarding the possible existence of a liver-related disability have no probative value.

As there is no current liver disorder, the Board finds that the claim for service connection for a spot on the liver must be denied.  The Board has considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the appellant's claim.  See 38 U.S.C.A. § 5107(b); Ortiz,
274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


VIII. Residuals of Injuries to the Spleen

The Veteran contends that he has a current disability of the spleen caused by a personal assault which occurred in Frankfurt, Germany, during service.  The Veteran testified at the February 2012 DRO hearing that he has soreness in the area of his spleen and that he had heat treatment for his spleen in service.  DRO Hearing Tr. 18.  At the July 2015 Board hearing, the Veteran stated that the assault had caused a "slight ruptured spleen."  Board Hearing Tr. 14.

The Veteran has not submitted any medical evidence showing a current disability of the spleen, nor has he specified what disability of the spleen he believes that he has.

The Veteran's private treatment records include a CT scan of the abdomen in March 2008 that showed an unremarkable spleen.  The Veteran's service treatment records, VA treatment records, and private treatment records show no complaints, treatments, or diagnoses pertaining to any disability of the spleen.  The Veteran's June 1960 separation examination and June 1962 separation examination are silent for any treatment of a ruptured spleen, and the Board finds this to be evidence that weighs against the Veteran's testimony asserting that he incurred a spleen injury in service, as the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded.  Buczynski, 24 Vet. App. at 224.

Furthermore, the evidence of record reveals no competent medical evidence or opinion indicating that the Veteran currently has, or at any time during the appellate term has had, any residuals of injuries to the spleen.  As noted above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer, 
3 Vet. App. 223.  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, medical evidence indicates that the Veteran does not have any residuals injuries to the spleen, there is no valid claim for service connection.

The Veteran's extensive VA and private treatment records show absolutely no complaints or treatment related to the spleen, and in fact a March 2008 CT scan of the abdomen showed an unremarkable spleen.   The Veteran has not indicated that he has received any treatment for his spleen elsewhere.  

The only evidence indicating that the appellant may currently have residuals of a left hamstring injury lies within the lay statements of the Veteran himself.  To the extent that the appellant's assertions are advanced to establish a current diagnosis, such evidence provides no basis for allowance of the claim.  As has been discussed above, the Veteran is a layperson without medical training or expertise, and he is not competent to render a probative opinion on such a medical matter involving the spleen.  His lay assertions regarding any possible spleen-related diagnosis has no probative value.

As there is no evidence of a current disorder of the spleen, the Board therefore finds that the claim for service connection for residuals of injuries to the spleen must be denied.  The Board has again considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the appellant's claim, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left ankle disability is granted.

Entitlement to service connection for high blood pressure is denied.

Entitlement to service connection for diabetes mellitus denied.

Entitlement to service connection for spot on liver is denied.

Entitlement to service connection for residuals of injuries to the spleen is denied.

REMAND

I. Verification of In-Service Assault

The Veteran contends that he was assaulted in service while stationed in Frankfurt, Germany.  The Veteran testified in July 2015 that he was beaten up by paratroopers in Frankfurt, Germany in approximately 1959.  The assault caused him to lose teeth, broke his law, and left him with numbness in his face.  Board Hearing Tr. 5-6.  The Veteran has also submitted written statements describing how he was beaten with beer bottles and kicked by a group of 12 to 15 paratroopers in Germany.  He wrote in March 2010 that he woke up, after being beaten, in the dispensary with his cheek bone, chin bone, and teeth broken.

Throughout the course of the appeal, the Veteran has variously indicated that he believes this assault to be responsible for his current chronic headaches; a broken jaw with lost teeth; residuals of injuries to the ribs, stomach, and head; nerve damage to the left leg and left side of the face; and PTSD with depression and anxiety.

The Veteran is competent to report on experiencing an in-service physical assault and receiving treatment for residuals of the assault afterwards.  VA has not been able to obtain the Veteran's complete service treatment records, and unfortunately no records of this assault are currently associated with the record.  The AOJ must attempt to verify the Veteran's alleged assault which occurred in Frankfurt, Germany in 1959 by contacting the U.S. Army Crime Records Center and any other appropriate organization for additional action necessary.

II. Verification of Mustard Gas Exposure

The Veteran has also submitted written statements indicating that he believes his lungs and stomach were damaged by exposure to mustard gas in service.  The Veteran submitted a Mustard Gas Questionnaire in December 2009, stating that on approximately 24 occasions he underwent a training exercise in Germany and at Fort Campbell between 1957 and 1960 during which he removed his gas mask while in a gas storage chamber.  In March 2010 correspondence, he stated that the mustard gas experiments occurred 3 or 4 times during service, in 1958 and 1959.

A December 2009 correspondence from the Mustard Gas Program Manager stated that the Veteran was not a "test participant" in Mustard Gas Project 112/SHAD or Chem-Bio programs, according to the Department of Defense database.  Although this response was negative, it does not appear to the Board that the AOJ fully followed the development procedures for claims based on exposure to mustard gas as indicated in the M 21-1 Adjudication Procedures Manual, IV.ii.1.F, "Developing Claims for Service Connection (SC) for Disabilities Resulting from Exposure to Mustard Gas or Lewisite."  

As such, on remand, the AOJ should undertake any necessary development to attempt to verify the Veteran's allegation of such exposure.  Specifically, the AOJ should request that the United States Army and Joint Services Records Research Center (JSRRC), the U.S. Department of Defense and VA Chemical Biological Warfare Exposure System (M21-1, IV.ii.1.F.3.c.), and/or any other appropriate source research mustard gas use at Fort Campbell, Kentucky from 1957-1958 and in Frankfurt, Germany from 1958-1960.  Any additional action necessary for independent verification of the alleged exposure, to include follow-up action requested by the contacted entity, should be accomplished.  

III. Treatment Records

The Veteran has submitted statements indicating that he was in the hospital for 9 days at the Fort Campbell hospital for treatment of headaches and anxiety in either December 1957, 1959, or 1960 and that he was hospitalized at Fort Lewis in 1961 or 1962.  The Veteran's Record of Assignments shows that he was stationed at Fort Campbell, Kentucky from October 1957 to December 1958 and at Fort Lewis, Washington from December 1961 to August 1962.  The Board notes that clinical (hospital) records may be filed separately from a veteran's service treatment records, often under the name of the facility.  Since it does not appear that any attempt has been made to obtain these clinical records, the Board finds that the AOJ should attempt to obtain and associate with the claims file any clinical records pertaining to hospitalization at Fort Campbell from December 1957 to December 1958 and at Fort Lewis from December 1961 to August 1962.

The Veteran has also indicated that he was hospitalized while stationed in Frankfurt Germany after the 1959 physical assault.  The Board notes that in October 2012, the RO requested clinical records from the Personnel Information Exchange System (PIES) pertaining to a kidney, spleen, ankle, and stomach disorder, as well as PTSD, tinnitus, and cancer, from an "American Hospital in Germany."  The PIES response was, unsurprisingly, negative.  The Board points out that a request for clinical information must be made as specific as possible.  In this case, the Veteran has identified the city in which he was hospitalized, as well as the year.  The Veteran's personnel records also indicate that he was stationed in Europe from December 1958 to June 1960.  The Board therefore finds that another attempt must be made to obtain any clinical hospital records relating to the Veteran's claimed assault from the U.S. Army General Hospital Frankfurt between December 1958 to June 1960.

Additionally, the record indicates that the Veteran has received treatment at the VA North Texas Health Care System in Dallas, Texas.  Currently, the record contains VA treatment records dated up to March 2014.  As there may be additional treatment records directly pertinent to the current issue, all outstanding VA treatment records should be obtained.

IV. VA Examinations and Opinions

	A. Headaches

In addition to relating his chronic headaches to his in-service assault, the Veteran has also submitted written correspondence indicating that he believes his headaches and nosebleeds may be related to exposure to demolition explosives in service which caused him to have concussions.  The Veteran's personnel records show that his principal duties included working as a combat construction specialist, a combat demolition specialist, and a wheel vehicle mechanic.

The Veteran's December 1961 entrance examination for his second period of service notes "Occasional frontal headaches going around head," and on his Report of Medical History, he wrote "Often I have unusual headaches."  The Veteran also stated at the July 2015 Board hearing that his headaches are caused by his depression and that he was treated at a hospital for nine days at Fort Campbell, Kentucky.  Board Hearing Tr. 3.  

The Veteran is competent to report on symptomatology such as experiencing headaches in and since service, and the Veteran's service treatment records indicate that he may have had a recurring headache disorder during the time of his active duty service.  The Board finds that a VA examination and opinion is needed prior to adjudication of this issue.

	B. Cold Injury Residuals

In written statements, the Veteran has stated that he believes he has frostbite due to cold weather training in Kentucky and in Germany, and that he did receive medical care for this disorder while still in service.  In a March 2010 correspondence, the Veteran stated that he had frostbite in 1957 at Fort Campbell and in 1958 in Germany.

The Veteran testified that while serving in Germany, he sometimes had to "go out in the middle of the night" and that one time it was very cold.  Board Hearing Tr. 9.  He stated that it caused his feet to "freeze," that a doctor at the Army Hospital in Germany recommended he have two toes removed, and that he still has numbness in his feet today.  Id. at 10.

VA treatment records show that in February 2009, the Veteran reported having numb feet for years following frostbite in service in 1958.  Physical examination found no edema in the extremities.  He was diagnosed with peripheral neuropathy.  In December 2009, the Veteran reported bilateral foot pain, and a past medical history of frostbite in 1961 was noted.

The Veteran is competent to report on symptomatology such as experiencing frostbite in service and having continued related symptoms today.  The Board finds that a VA examination and opinion is therefore needed prior to adjudication of this issue.

	C. Chronic Lung Disorder

The Veteran contends that he has a chronic lung disease that was caused by either exposure to asbestos or mustard gas in service.  The Veteran has submitted written statements indicating that he was exposed to asbestos while working on wheeled vehicles in service, removing and installing brake pads.  At the July 2015 Board hearing, the Veteran stated that he was "short-winded," and his wife stated that he had shortness of breath.  Board Hearing Tr. 4.  The Veteran also testified that he was exposed to mustard gas when he volunteered to enter a mustard gas chamber in Germany, and he has submitted written statements arguing that his current lung condition was caused by this exposure.  Board Hearing Tr. 23.

The Veteran's December 1961 report of medical history upon entrance notes "Dyspnea, palpitation and pressure in anterior chest occasionally, unrelated to exercise."  In the Veteran's June 1962 Report of Medical History, the Veteran checked "shortness of breath" as a prior medical problem.  The Veteran's personnel records show that he his principal duties included working as a wheel vehicle mechanic.

The Board acknowledges that the Veteran likely had some exposure to asbestos while working as a wheel vehicle mechanic, and finds that a VA examination and opinion is necessary in order to determine whether the Veteran has a chronic lung disability and whether any current diagnosis found is related to his military service. 

	D.  Residuals of In-Service Assault

As discussed above, the Veteran has asserted that he was assaulted in service while stationed in Germany in 1959.  He has indicated that he believes this assault to be responsible for his current chronic headaches; a broken jaw with lost teeth; chronic nosebleeds; residuals of injuries to the ribs, stomach, and head; nerve damage to the left leg and left side of the face; and PTSD with depression and anxiety.

At the February 2010 DRO hearing, the Veteran testified that during the assault, his upper jaw was broken, causing the roots of some of his teeth to die and be removed.  DRO Hearing Tr. 31.  The Veteran stated that he gets constant, almost daily, nosebleeds due to being kicked in the face during his assault, and that he had shooting pain down his buttocks into the thigh due to being kicked in the thigh in Germany.  Id. at 16, 20, 24.

In July 2015, the Veteran testified that he was beaten up by paratroopers in Frankfurt, Germany in approximately 1959, and that the assault caused him to lose teeth, broke his law, and left him with numbness in his face.  Board Hearing Tr. 5-6.
He testified that he gets nosebleeds with physical exertion and that this disorder first started during service, possibly due to injury from the physical assault, that they have continued to the present, and that because of the nosebleeds, he was put on light duty and received treatment in Germany and at Fort Campbell, Kentucky.  Id. at 7-8, 18.  The Veteran also testified that his psychiatric disorder started when he was recalled for a second period of service, because it was "very depressing to have to go back after spending" three years already in service and not expecting to serve more.  Id. at 15.  The Veteran's spouse testified that the Veteran becomes very depressed when talking about the military, including having crying spells.  Id. at 24.

The Veteran's VA treatment records show continuing psychiatric treatment.  In December 2008, he reported having nightmares every night related to the army.  He was given a mental health consultation, at which he reported that he has sleep disturbance with nightmares that are always about the military.  He was diagnosed with anxiety disorder, rule out major depressive disorder without psychotic features.  At a February 2009 evaluation, he reported having sleep disturbances with nightmares which were not always about his time in the military and were not combat related, but were about a persistent fear that something bad was going to happen.  He attributed some of these symptoms to his time in the military, aggravated by financial stressors and treatment for stomach cancer.  A May 2010 treatment note gave him a diagnosis of major depressive disorder with anxiety.  In June and September 2010, he reported having some memory problems, and in February 2012 the Veteran reported having continued bad dreams.

The Veteran's VA treatment records also show that in March 2010, he reported having left leg/thigh soreness since 1958, with a history of back and legs injury.  He reported current soreness down to the lower leg.  The Veteran reported that he was "'jumped' by some men" in service.  The examiner noted it was likely radiculopathy.  X-rays found mild discogenic end plate changes in and degenerative changes in the spine.  

A private May 2010 X-ray performed due to previous fracture of the maxilla and residual facial paresthesias showed no acute fracture, bony deformity, or foreign body.

The Board notes that the Veteran is competent to report that he was assaulted during service.  Whether or not the Veteran's in-service assault is verified through the development requested above, the Board finds that a VA medical examination is necessary in order to determine what the Veteran's current residuals of injury from this assault actually consist of, as well as to provide him with a VA psychiatric examination to address whether he currently has a psychiatric disorder related to any event in service.

	E. Prostate and Kidney Disorders

The Veteran also contends that he has a prostate disorder that had its onset in service and that he has a kidney condition which is caused or aggravated by the medication he is required to take for his prostate disorder.  The Veteran testified in July 2015 that in service a doctor told him that he had an enlarged prostate.  Board Hearing Tr. 18.  He also stated that his kidney condition resulted from the medications he is required to take for his prostate disorder as well as his chemotherapy.  Id. at 19.  A the February 2012 DRO hearing, the Veteran stated that he has had trouble urinating since service until the present, and that currently his kidneys were failing.  DRO Hearing Tr. 8, 10.

The Veteran also submitted correspondence in May 2010 stating that an Army doctor had told him that his prostate was enlarged, and in January 2011 stating that he had gone to the dispensary many times in service at Fort Carson, Fort Campbell, and in Germany due to an enlarged prostate causing frequent urination, and that presently he is unable to urinate without a catheter.  The Veteran's December 1961 report of medical history report upon entrance notes that the Veteran had chronic urethral discharge.

The Veteran's private treatment records note a history of chronic prostate problems.  In January and February 2007, he was treated for polyps in the transverse colon, redundant colon, and hemorrhoids.  In October 2010 he was treated for difficulty with urination and was diagnosed with benign prostatic hyperplasia with urinary obstruction.  The records also show a history of chronic renal failure.

The Board finds that a VA examination is necessary to address whether the Veteran has a current prostate disorder which is related to service.  As the issue of whether the Veteran has a kidney disorder, to include as secondary to a prostate disorder, is inextricably intertwined with the issue of entitlement to service connection for a prostate disorder, this issue must also be remanded and addressed.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

	F. Stomach Disorder

In addition to alleging that he has residuals of traumatic injury to the stomach as a result of an in-service assault, the Veteran contends that his stomach cancer is related to his military service.  The Veteran has submitted written statements indicating that he believes exposure to asbestos and mustard gas damaged his stomach, which led to his stomach cancer.  He wrote in March 2010 that he worked as a wheel vehicle mechanic in service, which required working with brake pads made of asbestos that would be ground to a powder and inhaled.  In an April 2014 correspondence, he wrote that he was hospitalized for 3 or 4 days for ulcers and a gastric condition at Fort Lewis, Washington in 1961 or 1962.

The Veteran testified that he had an ulcerated stomach in service and that this was what later caused his stomach cancer.  Board Hearing Tr. 4.  He stated that in service he had stomach cramps and that he was told at Fort Lewis at the time of his second period of service that if he did not have an operation, it would "turn into" gastric cancer.  Id. at 13.  He stated that he was hospitalized for 3 or 4 days at that time.  Id. at 14.

The Veteran's December 1961 report of medical history report upon entrance notes that the Veteran was "[t]reated for ulcers in 1956 - now says notes chronic urethral discharge."  His Report of Medical History notes "stomach trouble."  In May 1962, the Veteran was treated for stomach pains.

The Veteran's private treatment records show that he was treated for adenocarcinoma of the stomach in February and March 2007 and underwent a subtotal gastrectomy with omentectomy and chemotherapy throughout 2007.  The Veteran's VA treatment records show a diagnosis of gastric cancer, status post resection and chemotherapy in January 2007.  A January 2009 gastroenterology note indicates that the Veteran was doing well following treatment for gastric cancer.

A VA examination was obtained in December 2009.  The examiner reviewed the claims file and discussed current medical literature, which did not show a correlation between stomach cancer and asbestos exposure.  He also stated that there was nothing to connect the Veteran's acute indigestion and stomach pain while on active duty with the development of stomach cancer more than 45 years later.  He opined that it was therefore his opinion that the Veteran's stomach cancer was not due to asbestos exposure or otherwise related to his active duty.

As the examiner did not address the Veteran's contention that mustard gas damaged his stomach and led to his stomach cancer, if, and only if, mustard gas exposure is verified, an addendum medical opinion must be obtained to address whether the Veteran's stomach cancer may be related to his exposure to mustard gas in service.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should attempt to independently verify the occurrence of the Veteran's alleged in-service assault in Frankfurt, Germany between in 1959 by requesting investigation records from the appropriate repository (this may include the U.S. Army Crime Records Center).  Any additional action necessary for independent verification of this alleged event should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explain the efforts taken, and describe further action (if any) to be taken.  If it is determined that there is no further reasonable action that can be taken, that too should be set forth in a Formal Finding and the appellant informed.

2. Obtain from the appropriate source any outstanding clinical records pertaining to hospitalization and treatment of the Veteran from the Combat Support Hospital and the Army Community Hospital at Fort Campbell, Kentucky from December 1957 to December 1958, from Fort Lewis, Washington from December 1961 to August 1962, and from the U.S. Army General Hospital Frankfurt in Germany between December 1958 to June 1960, to include searches of records filed under the medical facility as well as under the Veteran.

If the search for records leads to negative results, the AOJ should notify the Veteran of this fact, explain the efforts taken, and describe further action (if any) to be taken.  If it is determined that there is no further reasonable action that can be taken, that should be set forth in a Formal Finding and the appellant informed.

3. Undertake necessary action (such as contacting the JSRRC, the U.S. Department of Defense and VA Chemical Biological Warfare Exposure System, and/or any other appropriate source) to attempt to independently verify whether the Veteran could have had exposure to mustard gas while stationed at Fort Campbell, Kentucky from 1957-1958 and/or in Frankfurt, Germany from 
1958-1960, following the procedures set forth in the 
M21-1 Adjudication Procedures Manual, Part IV, subpt. ii, ch. 1, § F.

If the search for verification leads to negative results, the AOJ should notify the Veteran of this fact, explain the efforts taken, and describe further action (if any) to be taken.  If it is determined that there is no further reasonable action that can be taken, that should be set forth in a Formal Finding and the appellant informed.

4. Obtain from the VA North Texas Health Care System in Dallas, Texas all outstanding, pertinent records of treatment of the Veteran since March 2014 and associate all records with the claims file.

5. After completing #1 - #4, schedule the Veteran for the following VA examinations indicated below.  For all requested examinations, the records in Virtual VA and VBMS must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If any examiner is unable to answer any of the questions presented, this must be stated and the reasons why must be fully explained.

Be sure to provide the Veteran with adequate notice of the date and place of all requested examinations at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his chronic headache disorder.   After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's chronic headache disorder had its onset during service or was caused or otherwise related to any event in service?  

Please accept as true the Veteran's credible lay statements regarding exposure to demolition explosives in service, which are supported by his personnel records showing duties as a combat demolition specialist, and discuss whether such exposure would have impacted his likelihood of developing a chronic headache condition.

7. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral lower extremity cold injury residuals.   After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

a) Does the Veteran have any current residuals of cold injury to the lower extremities?  

b) Is it at least as likely as not (a 50 percent probability or greater) that any residuals found had their onset during service or were caused or otherwise related to any event in service?  

Please discuss the Veteran's lay statements that he had to serve outside in the cold while stationed in Germany which caused his feet to freeze, leading to a recommendation from a doctor that he have two toes removed. 

8. Schedule the Veteran for a VA examination to determine the nature and etiology of any chronic lung disorder.   After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

Does the Veteran have a current diagnosis of a chronic lung disorder?  Is it at least as likely as not (a 50 percent probability or greater) that any chronic lung disorder found had its onset during service or was caused or otherwise related to any event in service?  

Please accept as true the Veteran's credible lay statements regarding exposure to asbestos while working on wheeled vehicles in service, removing and installing brake pads.  Please also discuss the notation of "Dyspnea, palpitation and pressure in anterior chest occasionally, unrelated to exercise" found at the start of the Veteran's second period of service in December 1961 and the June 1962 notation of "shortness of breath."

9. Schedule the Veteran for a VA examination with an appropriate mental health care professional to determine the nature and etiology of any psychiatric disorder.   After reviewing the claims file and performing an examination of the Veteran, the examiner must address the following:

a) What are the Veteran's current psychiatric diagnoses?  

b) Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric diagnosis had its onset during service or was caused or otherwise related to any event in service?  

Please discuss the Veteran's lay statements that he became very depressed when he was required to serve a second period of service and the VA treatment records showing that he has nightmares about the military and has attributed some of his symptoms to his time in the military.

10. Schedule the Veteran for a VA examination to determine the nature and etiology of all orthopedic and neurological residuals an in-service assault, to include chronic headaches; a broken jaw with lost teeth; chronic nosebleeds; residuals of injuries to the ribs, stomach, and head; and nerve damage to the left leg and left side of the face.   After reviewing the claims file and performing an examination of the Veteran, the examiner must address the following:

Does the Veteran have a current diagnosis relating to any of the following?

	a) chronic headache disorder
	b) broken jaw residuals with lost teeth
	c) residuals of injuries to the ribs
	d) residuals of injuries to the stomach
	e) residuals of injuries to the face
	f) left leg nerve damage
	g) left side of face nerve damage

Is it at least as likely as not (a 50 percent probability or greater) that any current diagnosis pertaining to the issues listed above had its onset during service or was caused or otherwise related to any event in service, to include as due to an in-service physical assault?  

Please discuss the Veteran's lay statements indicating that he was severely beaten by a group of soldiers in service in 1959 and that he has had continued problems with the body parts listed above since that time to the present.

11. Schedule the Veteran for a VA examination to determine the nature and etiology of any prostate and kidney disorders.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

a) What are the Veteran's current diagnoses pertaining to the prostate and kidneys? 

b) Is it at least as likely as not (a 50 percent probability or greater) that any prostate or kidney disorder found had its onset during service or was caused or otherwise related to any event in service?  

c) Is it at least as likely as not (a 50 percent probability or greater) that any kidney disorder was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's medication for his prostate disorder or by his chemotherapy for the treatment of stomach cancer?

Please discuss the Veteran's lay statements that he was told in service that his prostate was enlarged and that he has had trouble urinating since service as well as the December 1961 notation of chronic urethral discharge.

12. If, and only if, the Veteran's exposure to mustard gas in service is verified, obtain an addendum medical opinion to address the nature and etiology of his stomach cancer residuals.  After reviewing the claims file, the examiner must address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's stomach cancer was caused or otherwise related to any event in service?  

Please discuss the assertions of the Veteran that his stomach was damaged by exposure to mustard gas in service and the in-service notations of ulcers and stomach pains.

13. After undertaking any other development necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


